UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       3/19/2020
 Fortino Martinez,

                                 Plaintiff,
                                                          1:19-cv-06136 (RA) (SDA)
                     -against-
                                                          ORDER
 Felipe’s Pizza and Restaurant, Inc., et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The Court previously scheduled a telephone conference on April 16, 2020 at 10:30 a.m.

(See ECF No. 24.) The telephone conference is adjourned until April 16, 2020 at 11:00 a.m. and

the Parties shall each separately call (888) 278-0268 (or (214) 765-0479) and enter access code

6489745 at the scheduled time.

SO ORDERED.

DATED:         New York, New York
               March 19, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
